Tamakgrro, J.
This case presents a contest for priority of mortgage. Burbridge & Co. obtained a judgment in the Fourth District Court of New Orleans on the twenty-fourth of March, 1858, agaiust Thomas Bisland and Micajah Harris for $21,961 43, with eight per cent, interest from nineteenth of March, 1858. This judgment was recorded in the parish of East Feliciana on the third of April, 1858. *133S. B. Graves obtained a judgment in solido against F. Hardesty and Micajah Harris on the eleventh of February, 1867, ior $4558 50, with interest from thirteenth of October, 1863. This judgment was recorded in the parish of East Feliciana on the twenty-sixth February, 1807.
The judgment of Bnrbridge & Co. decrees that plaintiffs “recover of said defendants, Thomas A. Bisland and Micajah Harris, the sum of twenty-one thousand nine hundred and sixty-one dollars and forty-three cents,” etc. This judgment had upon it at the time it was recorded in East Feliciana two credits, one for $10,075, and the other for $5000; both payments having been made by Micajah Harris, one of the defendants. Property of this defendant having been seized under fieri facias, issued on the judgment of Burbridge & Co., S. B. Graves came in by third opposition, claiming to have her judgment paid first out of the proceeds of the property to be sold, averring that the seizing party has no judicial mortgage against the property of Micajah Harris, as the judgment recorded by Burbridge & Co. shows that it is against judgment, and that Harris has paid his part of it. In the court below the opponent had judgment in her favor, according to her a priority of mortgage and decreeing' a distribution of the property in conformity with the judgment. The seizing creditor and defendant in opposition has appealed.
A bill of exception was taken, on the part of the opponent, to the admission in evidence of the record of the suit in which Burbridge & Co. obtained in the Fourth District Court the judgment, a copy of which they caused to be recorded in the parish of East Feliciana to operate a judicial mortgage against the property of their debtors. The admissibility of this evidence involves the main question in this case. The object of introducing it was to show from the pleadings, from the entire record taken together, that the judgment rendered is a judgment in solido, and therefore that the recording of it preserves against the property of the seized debtor, Harris, a judicial mortgage for the unpaid balance of the judgment. The defendant insists that, the judgment per se and the credits indorsed upon it show it to be a judgment in solido; that such is the import of its terms, and that the payments made by Harris, exceeding one-half its amount, show that he was bound for more than one-lialf of its amount. The opponent 'contends that the judgment recorded to operate as a judicial mortgage must speak for itself; that extraneous evidence, as against third parties, can not be resorted to to give the act any other meaning than that in which it presents itself upon the records of the parish of East Feliciana.
We think the exception should have been sustained. The object of recording- is notice to .the world of the subject matter contained in the instrument recorded. Third persons, it has been frequently deter*134mined by this court, are not required to look beyond the registry. Although judgments are interpreted by the pleadings and nature of the obligation sued on; yet we apprehend that, when they are placed upon the public records to serve the purpose of judicial mortgages, they are to be interpreted only as they stand recorded in the mortgage book, as provided by law. If third parties were required to go to the courts whore judgments were rendered and inspect the pleadings and nature of each case in order to determine the true character and extent of the judgment recorded to operate as a judicial mortgage, a deplorable state of things would exist, and such as surely was never intended. And the rights of individuals would be'rendered insecure and precarious in the extreme if recorded instruments, having- a meaning accepted and understood by the world, should at a subsequent period by resort, had to other instruments, be given an entirely different moaning. Mortgages can not be extended by implication. They are construed strictly. In the construction of instruments which are placed upon the records of the country and to be obligatory upon third parties as to what they express and are intended to make known, their language should be clear, explicit, unambiguous, and their purport free from doubt. Nothing is left to inference or deduction. In the case before us the recorded instrument informs the world that at a certain time a judgment for a certain sum of money was rendered against Thomas Bisland and Micajah Harris. Presumption is not resorted to to determine whether the judgment is joint of in solido. .The language used certainly does not denote that it was rendered in solido. “ Solidarity-in obligations is not presumed. It must be expressly stipulated.” ■C. C., art. 2088. Tire next article declares that “ this rule ceases to prevail only in cases whore an obligation in solido takes place of right by virtue of some provision of law.” What provision of law is apparent on the face of those recorded instruments, that constitutes the judgment a solidary judgment 9 Looked to as recorded, it must therefore be taken as a judgment rendered jointly against the parties. The amount paid by Harris exceeds one-half the amount of the judgment and shows that at the time tho judgment was recorded in East Feliciana Harris had paid his half of it. There is no room to infer that the judgment was in solido, because the sum paid by Harris exceeds one-half its amount. It is not certain that he was bound for tho whole, because he paid more than one-lialf of the whole. But as the greater includes the less, it is certain that he paid half of it. Whatever was intended by those who recorded the judgment and the receipts and releases that were made upon it, these acts do not inform the public that there subsists a judicial mortgage against the property of Harris. Upon their face they show tho contrary. Yiewing the subject in this light, we think the judgment rendered by the court a qua correct.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs. 5 N. S. 112; 7 An. 533,